Case 3:17-cr-00054-GMG-RWT Document 52 Filed 06/05/20 Page 1 of 3 PageID #: 273




                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                      MARTINSBURG



 JAMES ALBERT SLONAKER,

                   Petitioner,

                                                              CRIMINAL ACTION NO.: 3:17-CR-54
 v.                                                           CIVIL ACTION NO.: 3:19-CV-199
                                                              (GROH)

 UNITED STATES OF AMERICA,

                   Respondent.



                    ORDER ADOPTING REPORT AND RECOMMENDATION

           Now before the Court is the Report and Recommendation (AR&R@) of United States

 Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

 was referred to Magistrate Judge Trumble for submission of a proposed R&R.

 Magistrate Judge Trumble issued his R&R [ECF No. 50] on May 12, 2020. 1 Therein,

 Magistrate Judge Trumble recommends that the Petitioner=s Motion Under 28 U.S.C. §

 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody [ECF

 Nos. 38, 44] be denied and dismissed with prejudice as untimely filed.

           Pursuant to 28 U.S.C. ' 636(b)(1)(C), this Court must conduct a de novo review of

 the magistrate judge=s findings where objection is made. However, the Court is not

 required to review, under a de novo or any other standard, the factual or legal conclusions

 of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140,



 1
     All CM/ECF numbers cited refer to Petitioner’s criminal case, 3:17-CR-54, unless otherwise stated.
Case 3:17-cr-00054-GMG-RWT Document 52 Filed 06/05/20 Page 2 of 3 PageID #: 274




 150 (1985). Failure to file timely objections constitutes a waiver of de novo review and

 of a petitioner’s right to appeal this Court’s Order. 28.U.S.C..' 636(b)(1); Snyder v.

 Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91,

 94 (4th Cir. 1984).

          Objections to Magistrate Judge Trumble=s R&R were due within fourteen plus three

 days of service. 28 U.S.C. ' 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

 the Petitioner on May 12, 2020. ECF No. 50. The Petitioner accepted service on May

 18, 2020. ECF No. 51. To date, no objections have been filed. Accordingly, this Court

 will review the R&R for clear error.

          Upon careful review of the R&R, it is the opinion of this Court that Magistrate Judge

 Trumble=s Report and Recommendation [ECF No. 50] should be, and is hereby,

 ORDERED ADOPTED for the reasons more fully stated therein.                  Accordingly, the

 Respondent’s Motion to Dismiss [ECF No. 49] is hereby GRANTED, and the Petitioner’s

 Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person

 in Federal Custody [Civil Action No. 3:19-CV-199, ECF No. 1; Criminal Action No. 3:17-

 CR-54, ECF Nos. 38, 44] is DENIED and DISMISSED WITH PREJUDICE as untimely

 filed.

          As a final matter, upon an independent review of the record, this Court hereby

 DENIES the Petitioner a Certificate of Appealability, finding that he has failed to make “a

 substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

          This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

 of Court is DIRECTED to mail a copy of this Order to the Petitioner by certified mail, return


                                                2
Case 3:17-cr-00054-GMG-RWT Document 52 Filed 06/05/20 Page 3 of 3 PageID #: 275




 receipt requested, at his last known address as reflected on the docket sheet.

       DATED: June 5, 2020




                                            3
